                  Case 1:20-cv-05269-GHW Document 17 Filed 09/17/20 Page 1 of 1
                                                                  USDC SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
                                                                  DOC #:
                                                                  DATE FILED: 9/17/2020


DIRECT DIAL: (914) 872-6893                                           MEMORANDUM ENDORSED
EMAIL ADDRESS: REBECCA.MCCLOSKEY@JACKSONLEWIS.COM


        September 16, 2020

        VIA ECF
        The Honorable Gregory H. Woods
        United States District Judge
        United States District Court, Southern District of New York
        500 Pearl Street
        New York, New York 10007

        Re: Sosa v. Social Finance, Inc.
        Case No. 20-cv-05269 (GHW)


        Dear Judge Woods:

                        This firm represents Defendant, Social Finance, Inc., in the above-referenced
        matter. We write jointly with counsel for Plaintiff to request the adjournment of the Initial
        Conference presently scheduled for October 16, 2020, pursuant to Rule 1(E) of Your Honor’s
        Individual Practice Rules. In the alternative, the parties request a modification of your Order
        requiring mediation to be completed two weeks before the Initial Pretrial Conference because the
        parties are not available on any of the six dates proposed by the Mediation Office.

                        On July 12, 2020, you issued an Order referring this matter to mediation and
        directing the Mediation Office to assign a mediator by July 22, 2020. Your July 12, 2020 Order
        also required the mediation to take place at least two weeks before the Initial Pretrial Conference.

                       On September 14, 2020, this firm contacted the Mediation Office about this case
        because the Mediation Office had not contacted the parties. On September 15, 2020, the Mediation
        Office contacted the parties and offered to schedule a mediation session on September 25, 28, 29,
        30, or October 1 or 2, 2020. The parties are not available on any of the proposed dates.

                       The parties would like to attempt to resolve this case through mediation and prior
        to having to appear for the Initial Conference. This is the first request for an adjournment of the
        Initial Conference in this matter. No other deadlines have been scheduled in this case. Thank you
        for your consideration of this request.


 Application granted. The Initial Pretrial Conference scheduled for October 16, 2020, Dkt No. 6, is adjourned to December 16,
 2020 at 3 p.m. Per the Notice of Initial Pretrial Conference, Dkt No. 6, the parties are required to submit a Proposed Case
 Management Plan and Joint Letter advising the Court of the status of the case no later than one week prior to the conference.
 The deadline for the parties to submit the Proposed Case Management Plan and Joint Letter is December 9, 2020.

   SO ORDERED.                                                 _____________________________________
   Dated: September 17, 2020                                          GREGORY H. WOODS
   New York, New York                                                United States District Judge
